Citation Nr: 0210678	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  02-00 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active military duty from November 1944 
to August 1946.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (RO).

The veteran raised the issues of entitlement to service 
connection for hypertension, heart disease, arthritis, and a 
respiratory disorder, due to his service-connected 
post-traumatic stress disorder, during a videoconference 
hearing in April 2002 before the Board.  These issues have 
not been adjudicated or developed for appellate review and 
are therefore referred to the RO for appropriate disposition.  


FINDINGS OF FACT

1.  Manifestations of the veteran's service-connected 
post-traumatic stress disorder include panic attacks, 
difficulty in adapting to stressful circumstances, 
nightmares, flashbacks, intrusive thoughts, vigilance and 
scanning, and associated depression and anxiety.  

2.  PTSD is productive of total occupational and social 
impairment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for post-traumatic 
stress disorder have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2001); 66 Fed.Reg. 45620 (Aug. 29, 
2001) (to be codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  Following the 
RO's decision in the veteran's claim, VA issued regulations 
implementing the Veterans Claims Assistance Act.  66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326).  

The veteran has been provided with VA examinations in 
connection with this appeal.  The record reflects that the 
veteran has been informed of the requirements for 
establishing this issue.  The veteran has submitted pertinent 
evidence in support of this claim.  

The Board finds that the statement and supplemental statement 
of the case provided the veteran with adequate notice of what 
the law requires to award entitlement to a rating for 
post-traumatic stress disorder in excess of 50 percent.  The 
veteran further was provided adequate notice that VA would 
help him secure evidence in support of this claim if he 
identified that evidence.  Additionally, he was provided 
notice of, and he reported for, VA examinations.  The 
statement and supplemental statement of the case also 
provided notice to the veteran of what the evidence of 
record, to include the VA examinations, revealed.  
Additionally, they provided notice of what the remaining 
evidence showed, including any evidence identified by the 
veteran.  

Finally, these documents provided notice why the RO concluded 
that this evidence was insufficient to award an increased 
rating, as well as notice that the veteran could still submit 
supporting evidence.  Thus, the veteran has been provided 
notice of what VA was doing to develop the claim, notice of 
what he could do to help his claim, and notice of how his 
claim was still deficient.  Because no additional evidence 
has been identified by the veteran as being available but 
absent from the record, and in light of the decision herein, 
the Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Disability ratings are based, as far as practicable, upon the 
average impairment of earning resulting from the disability.  
38 U.S.C.A. § 1155.  In considering the severity of a 
disability it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2 (2001).  Consideration of 
the whole recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  Id.; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Additionally, 
when evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms should be considered, as 
well as the length of remissions, and the veteran's capacity 
for adjustment during the periods of remission.  38 C.F.R. 
§ 4.126(a) (2001).  An evaluation is assigned based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

A 50 percent evaluation for PTSD is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(for example, retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation for post-traumatic stress disorder 
requires total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411. 

A March 1999 VA psychiatric examination noted sleep 
disturbance, decreased concentration, memory problems, 
intrusive thoughts, nightmares, panic attacks, flashbacks, 
anxiety, and feelings of isolation.  Mental status 
examination revealed the veteran to be alert, oriented, and 
goal directed.  His speech was coherent and fluent, but his 
mood was anxious, affect constricted and he maintained a 
hyperalert attitude.  The veteran reported occasional 
auditory hallucinations, and to have had suicidal thoughts.  
The diagnoses included post-traumatic stress disorder.  The 
global assessment functioning (GAF) score was 50, indicating 
serious symptoms or serious impairment in social, 
occupationally, or school functioning.  See QUICK REFERENCE 
TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  

In February 2000, a VA psychiatric examination reported 
suicidal ideation, auditory hallucinations, and 
hypervigilance.  The veteran's affect was constricted and his 
mood was anxious.  He was cooperative, goal directed, alert 
and oriented.  Concentration was moderately impaired and 
abstractions were concrete.  Suicidal ideation was denied.  
The diagnoses included chronic post-traumatic stress 
disorder.  The global assessment functioning score was 49, 
indicating serious symptoms or serious impairment in social, 
occupational, or school functioning.  Id.  The examiner 
opined that the veteran's PTSD symptoms caused a serious 
psychosocial impairment.  

An August 2000 report from F. Joseph Whelan, M.D., stated 
that the veteran's post-traumatic stress disorder had 
progressed slowly over the years, but in the last few years, 
it had been rapidly progressive and more disabling.  The 
global assessment functioning score was 39, indicating some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  Id.  Dr. Whelan 
opined that the veteran was 100 percent disabled. 

A VA psychiatric examination conducted in September 2000, 
chronic post-traumatic stress disorder was diagnosed, with a 
global assessment functioning score of 48, indicating serious 
symptoms or serious impairment in social, occupationally, or 
school functioning.  Id.  The examiner stated that the level 
of disability of the veteran could be mainly attributed to 
post-traumatic stress disorder symptoms, consisting of 
anxiety at a serious level, concentration problems, intrusive 
memories that occupied his mind and attention most of the 
time, and painful memories of the war.  The examiner noted 
that the veteran was incompetent to handle funds.

In October 2001, Alex Racadag, M.D., opined that the 
veteran's post-traumatic stress disorder had increased in 
severity, and had "affected his medical conditions causing 
him to be unemployable." 

In October 2001, however, Noor A. Loynab, M.D., opined that 
the veteran was competent.

In November 2001, a VA competency examination found that the 
appellant was competent.  The veteran was further noted to be 
alert, oriented, and to be without signs of suicidal or 
homicidal ideation.

A November 2001 Vet Center report noted complaints of 
flashbacks, nightmares, intrusive thoughts, anxiety, panic 
attacks, and avoidance of people.  The diagnosis was PTSD.  A 
GAF score was not assigned.

Most recently, a March 2002 report from Dr. Whelan noted that 
that the veteran was oriented in all spheres, and his remote 
and recent memory, as well as his insight and judgment, were 
intact.  The examiner noted that the veteran had all the 
signs and symptoms of chronic, progressive, severe 
post-traumatic stress disorder, with nightmares, flashbacks, 
intrusive thoughts, vigilance and scanning, and associated 
depression and anxiety.  The diagnoses included chronic and 
severe post-traumatic stress disorder, with a global 
assessment functioning score of 36, indicating some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  Id.  The examiner 
further stated that the veteran 

was exposed to experiences beyond the 
realm of ordinary human experience which, 
over time, have caused progressive and 
increasing symptoms of post-traumatic 
stress disorder and associated anxiety 
and depression.  There is no question in 
my mind that [the veteran], being more 
and more reclusive, is much worse than 
when I initially evaluated him in 1997.  
I consider that the cumulative effects of 
his physical residuals associated with 
his service to his country, as well as 
the emotional progression of his 
post-traumatic stress disorder, currently 
render him totally and completely 
disabled by virtue of his service to the 
United States Army.  

The veteran and his spouse testified at a videoconference 
hearing before the Board in April 2002.  His spouse testified 
that the veteran had panic attacks when left alone, would 
become very nervous if he had to drive by himself, rarely 
engaged in social activities, and had trouble sleeping.  She 
noted that the veteran had liked to hunt, but now was afraid 
to.  The veteran testified that his memory and concentration 
had become worse, he experienced panic attacks when under 
stress, and felt like he was being smothered when in crowds.  

Based on the above evidence, the Board finds that the 
manifestations of the veteran's PTSD warrant the assignment 
of a 100 percent rating under the doctrine of reasonable 
doubt.  In this regard, while the appellant does not show 
evidence of persistent delusions or hallucinations, while he 
does not show grossly inappropriate behavior, and while he is 
not in persistent danger of hurting self or others, there is 
evidence that he has an intermittent inability to perform 
activities of daily living, and at times has been found to be 
incompetent.  Moreover, several physicians have specifically 
found the appellant to be unemployable due to PTSD, to show 
signs of auditory hallucinations, and to periodically have 
suicidal ideation.  As the language of the Code simply says, 
"symptoms such as," the Board finds that the total picture 
presented in this case warrants the schedular assignment of a 
100 percent rating for PTSD.


ORDER

A 100 percent schedular rating for post-traumatic stress 
disorder is granted subject to the laws and regulations 
governing monetary benefits.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

